United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-100
Issued: August 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 16, 2006 appellant filed an appeal from April 13 and August 29, 2006
decisions of the Office of Workers’ Compensation Programs denying his claim for a recurrence
of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability
commencing July 4, 2004 causally related to accepted depression, alcoholism and substance
abuse.
FACTUAL HISTORY
The Office accepted that on or before October 10, 1993 appellant, then a 44-year-old
general engineer, sustained alcoholism, substance abuse, long-term drug use, an unspecified
drug-induced mental disorder and a single episode of depression while in the performance of
duty. The Office accepted as compensable that appellant was wrongfully demoted in

approximately 1992, required to travel overnight on December 10 and 21, 1993 and that he
disliked the employing establishment’s total quality management program.1 Appellant was off
work from November 1994 to mid-August 1995, when he returned to full duty.
Dr. Maurice Cerul, an attending Board-certified psychiatrist and neurologist, submitted
periodic letters and reports from January 2, 2003 to February 2004 noting appellant’s daily
attendance at 12-step meetings as part of his treatment. He opined that appellant still had chronic
depressive disorder but that his addictions were in remission. Dr. Cerul prescribed medications.
On July 16, 2004 appellant plead guilty to a misdemeanor drug possession charge related
to a July 7, 2004 incident in which he purchased crack cocaine from an undercover police officer
in a post office parking lot.
In a July 19, 2004 letter, Dr. Cerul opined that appellant’s July 4, 2004 relapse and July 7,
2004 arrest were “directly related to his work-related illness.”
On September 9, 2004 appellant filed a notice of recurrence of disability (Form CA-2a)
asserting that he was disabled for work from July 4, 2004 onward due to the accepted depression
and substance abuse. He was working full duty at the time of the claimed recurrence of
disability. Appellant explained that, in approximately January 2004, he became depressed and
began using alcohol and cocaine. He contended that the employing establishment was aware of
his difficulties as he used excessive unscheduled leave from January to June 2004. The Office
advised appellant of the evidence needed to establish his claim.2
In a September 10, 2004 letter, the employing establishment stated that appellant did not
request accommodation due to his accepted conditions. Appellant met the requirements of his
position for the previous six years and did not mention any stress to his supervisor.
In a November 29, 2004 letter, the employing establishment advised appellant that he
would be removed from federal employment effective December 10, 2004 due to his conviction
on drug charges. Appellant retired voluntarily effective December 11, 2004.
Dr. Cerul submitted periodic reports dated from October 15, 2004 to April 25, 2005
noting appellant’s continued treatment for chronic depressive reaction and substance abuse
1

The Office initially denied the claim by decision dated August 18, 1995. Following a hearing and subsequent
development, the Office accepted a single episode of major depression from approximately December 7, 1994 to
August 5, 1995, in remission. By decision dated August 22, 1997, the Office denied changing the date of injury
from November 4, 1994 to October 10, 1993. By decision dated September 18, 1998, an Office hearing
representative remanded the case to determine whether appellant’s alcoholism and substance abuse were also work
related. Following a hearing, by decision dated August 13, 1999, the Office remanded the case to determine
whether there was a compensable injury prior to November 4, 1994. By letter decision dated October 26, 1999, the
Office changed the date of injury from October 19, 1994 to October 10, 1993 and accepted the conditions of
alcoholism and substance abuse in addition to depression.
2

Appellant initially filed an occupational disease claim (Form CA-2). The Office explained to appellant in a
September 2, 2004 letter of the difference between a claim for recurrence of disability and a claim for occupational
disease. The Office also noted the type of evidence needed to establish these claims. Appellant then withdrew his
occupational disease claim and filed a claim for recurrence of disability.

2

disorder. He opined that appellant’s removal was directly related to the deterioration of his
accepted conditions. Dr. Cerul also attributed appellant’s condition to harassment and
discrimination at the employing establishment and his supervisor’s failure to refer him for
counseling.
By decision dated May 18, 2005, the Office denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. The Office found the
medical evidence was insufficient to establish that the accepted conditions, which concerned
workplace events on or before October 1993, disabled him for work on and after July 4, 2004.
The Office noted that appellant submitted evidence addressing events occurring only on and after
July 7, 2004.
In a June 6, 2005 letter, appellant requested a hearing, held telephonically on
January 27, 2006. During the hearing, appellant asserted that, after he returned to work in
August 1995, he was denied permission to attend 12-step meetings during work hours. He
attributed his condition on and after July 4, 2004 to an increased workload beginning in late 2001
when he was made responsible for automation projects in five additional states. Appellant
asserted that the additional stress worsened his depression in December 2003, leading to alcohol
and drug use beginning in February 2004. He also noted stress from nonoccupational family
issues and financial pressures.
In letters dated February 21, 2005 to March 20, 2006, Dr. Cerul noted that appellant
returned to full, unrestricted duty in August 1995. He explained that relapses of substance abuse
disorder and alcoholism were common.3
By decision dated and finalized April 13, 2006, the Office hearing representative
affirmed the denial of appellant’s claim for recurrence of disability on the grounds that causal
relationship was not established. The hearing representative found that appellant implicated
new, intervening employment incidents alleged to have caused his condition, thereby alleging a
new injury and not a recurrence of disability.
In a May 8, 2006 letter, appellant requested reconsideration.4 He again attributed the
claimed recurrence of disability to an increased workload and leave use matters after
August 1995. Appellant submitted additional evidence.
In a September 10, 2004 letter, John G. Theurer, appellant’s supervisor since 1998, stated
that appellant was able to perform his duties without apparent difficulty and did not request
accommodations or complain of stress.

3

Appellant also submitted excerpts from medical literature. The Board has held that excerpts from publications
and medical literature are not of probative value in establishing causal relationship as they do not specifically
address the individual claimant’s medical situation and work factors. Gloria J. McPherson, 51 ECAB 441 (2000).
4

On May 8, 2006 appellant filed an occupational disease claim (Form CA-2), reiterating assertions made in his
claim for recurrence of disability. As there is no final decision of record regarding this claim, it is not before the
Board on the present appeal.

3

In a May 3, 2006 report, Dr. Cerul opined that stress from the additional workload in
2002 “could have caused a recurrence of [appellant’s] depression, alcoholism and substance
abuse disorder.” He submitted letters through August 21, 2006 stating that appellant’s
depression, alcoholism and substance abuse disorders were work related.
By decision dated August 29, 2006, the Office affirmed the April 13, 2006 decision on
the grounds that the evidence submitted on reconsideration was insufficient to establish the
claimed recurrence of disability. The Office found that appellant established an increased
workload after his return to work in August 1995, thereby implicating new employment factors.
Therefore, he alleged a new injury and not a recurrence of disability.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”5 The Office’s procedure manual
provides that a recurrence of disability includes a work stoppage caused by an objective,
spontaneous, material change in the accepted condition, a recurrence or worsening of disability
due to an accepted consequential injury; or withdrawal of a light-duty assignment made to
accommodate the work-related condition, for reasons other than misconduct or nonperformance.6
When an appellant claims a recurrence of disability due to an accepted employment-related
injury, he has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury. This burden
includes the necessity of furnishing evidence from a qualified physician, who on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally related
to the employment injury. Moreover, sound medical reasoning must support the physician’s
conclusion.7 An award of compensation may not be based on surmise, conjecture or speculation or
on appellant’s unsupported belief of causal relation.8
ANALYSIS
The Office accepted that appellant sustained alcoholism, substance abuse, long-term drug
use, depression and an unspecified mental disorder due to work factors on or before
October 10, 1993. He claimed to have sustained a recurrence of disability commencing July 4,
2004, causally related to the accepted conditions. In order to prevail, appellant must demonstrate
5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997). See also
Steven A. Andersen, 53 ECAB 367 (2002).
7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

a spontaneous change in the nature and extent of his accepted emotional conditions without an
intervening injury or new exposures.9
The record demonstrates that appellant attributed the claimed recurrence of disability to
new work factors after August 1995, not the accepted work incidents occurring on or before
October 10, 1993. Appellant asserted that an increased workload beginning in 2001 worsened
his depression in December 2003, culminating in illicit drug use by July 2004. He also alleged
that, after he returned to work in August 1995, the employing establishment harassed and
discriminated against him by refusing to allow him to attend 12-step meetings “on the clock.”
The Board notes that Dr. Cerul also attributed appellant’s condition to these new incidents.
Appellant’s own statements and the factual record demonstrate that he was exposed to
new work factors after he returned to work in August 1995. He alleged that these new incidents
worsened his depression, alcohol and substance abuse beginning in December 2003. Appellant
thus asserts a new injury. He has not established that he sustained a recurrence of disability
commencing July 4, 2004 related to the accepted work factors occurring on or before
October 10, 1993. Therefore, appellant has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability as alleged.

9

Philip L. Barnes, supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 29 and April 13, 2006 are affirmed.
Issued: August 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

